 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:18-MC-00126-KJM-EFB
12                         Plaintiff,
                                                               CONSENT JUDGMENT OF FORFEITURE
13                 v.
14   APPROXIMATELY $20,000.00 IN U.S.
     CURRENCY,
15
                           Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18          1.     On or about April 3, 2018, agents with the United States Postal Inspection Service

19 (“USPIS”) seized approximately $20,000.00 in U.S. Currency (“the defendant currency”) from Blake

20 Popejoy (“Popejoy”) during a parcel interdiction at the Postal Facility on Royal Oaks Drive in

21 Sacramento, California.

22          2.     USPIS commenced administrative forfeiture proceedings, sending direct written notice to

23 all known potential claimants and publishing notice to all others. On or about June 11, 2018, USPIS

24 received a claim from Popejoy asserting an ownership interest in the defendant currency.

25          3.     The United States represents that it could show at a forfeiture trial that on April 3,

26 2018, USPIS conducted a parcel interdiction at the Postal Facility at 2000 Royal Oaks Drive in

27 Sacramento, California. During the interdiction, law enforcement officials identified a parcel that bore

28 markers consistent with parcels used for shipping contraband. The package was addressed to Blake
                                                       1
                                                                                      Consent Judgment of Forfeiture
 1 Popejoy, 5064 Sierra Oaks Drive, El Dorado, California, 95623, with the following return address:

 2 Stuart Davis, 713 Auburn Preserve Blvd, Auburndale, Florida, 33823.

 3          4.      The United States represents that it could further show at a forfeiture trial that on April

 4 3, 2018, law enforcement officials contacted Popejoy, who told them he was expecting a parcel from

 5 Amazon. He also told law enforcement he was not expecting anything from Florida as he did not

 6 know anyone in Florida. Popejoy told law enforcement officials he would look into his recent

 7 Amazon purchases and call back with more information. Popejoy gave consent to open the parcel and

 8 told law enforcement officials he told the buyer to send a cashier’s check, but the buyer must have sent

 9 cash. Popejoy called back and left a message with law enforcement officials that he was selling a

10 2015 Chevy Duramax Truck to Stuart Davis (“Davis”) for $40,000 and Davis had sent the down

11 payment in the parcel secured in a lock box. Popejoy stated he did not know where Davis lived and

12 said Davis told him he would arrange to pick up the truck rather than have it shipped to Davis.

13 Popejoy met Davis on a Facebook page related to Duramax pick-up trucks and did not have any

14 contact information for Davis due to the fact he just got a new phone. Further investigation into Davis

15 revealed that Stuart Davis, who lived at 713 Auburn Preserve Blvd in Auburdale, Florida, died on

16 September 26, 2009.

17          5.      The United States represents that it could further show at a forfeiture trial that a law

18 enforcement official opened the parcel and found a grey safe lock box wrapped in brown paper. The

19 lock box contained four vacuum-sealed bags of cash totaling $20,000. The defendant currency was

20 comprised of 64 - $50 bills, 837 - $20 bills and 6 - $10 bills.

21          6.      The United States represents that it could further show at a forfeiture trial that the

22 parcel was presented to a drug detection dog, who positively alerted to the presence of the odor of

23 narcotics.

24          7.      The United States could further show at a forfeiture trial that the defendant currency is

25 forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

26          8.      Without admitting the truth of the factual assertions contained above, claimant Popejoy

27 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

28 of this matter, claimant agrees that an adequate factual basis exists to support forfeiture of the defendant
                                                        2
                                                                                        Consent Judgment of Forfeiture
 1 currency. Blake Popejoy acknowledged that he is the sole owner of the defendant currency, and that no

 2 other person or entity has any legitimate claim of interest therein. Should any person or entity institute

 3 any kind of claim or action against the government with regard to its forfeiture of the defendant

 4 currency, claimant shall hold harmless and indemnify the United States, as set forth below.

 5          9.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as

 6 this is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

 7          10.     This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

 8 which the defendant currency was seized.

 9          11.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

10 Stipulation for Consent Judgment of Forfeiture.

11          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

12 AND ADJUDGED:

13          12.     The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by

14 and between the parties.

15          13.     Upon entry of this Consent Judgment of Forfeiture, $12,000.00 of the Approximately

16 $20,000.00 in U.S. Currency, together with any interest that may have accrued on the total amount

17 seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of

18 according to law.

19          14.     Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

20 $8,000.00 of the Approximately $20,000.00 in U.S. Currency shall be returned to claimant Blake

21 Popejoy through his attorney Isaac Safier.

22          15.     The United States of America and its servants, agents, and employees and all other

23 public entities, their servants, agents and employees, are released from any and all liability arising out

24 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

25 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

26 seizure or forfeiture, as well as to those now known or disclosed. Claimant waived the provisions of

27 California Civil Code § 1542.

28 /////
                                                           3
                                                                                        Consent Judgment of Forfeiture
 1          16.    No portion of the stipulated settlement, including statements or admissions made

 2 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

 3 Rules of Evidence.

 4          17.    All parties will bear their own costs and attorney’s fees.

 5          18.    Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 6 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 7 for the seizure of the above-described defendant currency.

 8          IT IS SO ORDERED.
 9 DATED: November 28, 2018.

10

11
                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
                                                                                    Consent Judgment of Forfeiture
